                                UNITED STATES DISTRICT COURT
                                                          for the
                                                  District of Connecticut

        UNITED STATES OF AMERICA
                        Plaintiff                            )
                                                             )
                                                                                           3:18-CR-195 (JAM)
                           v.                                )      Case No.
                FAREED AHMED KHAN                            )
                                                             )
                       Defendant

                                            NOTICE OF APPEARANCE

To:     The clerk of court and all parties of record

        I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                             The United States of America
                                                                                                                     .


                   Jul 17, 2019                                     /s/ Troy A. Edwards, Jr.
Date:
                                                                                       Attorney’s signature

                                                                    Troy A. Edwards, Jr. / 5453741 (New York)
                                                                                   Printed name and bar number
                                                                    U.S. Dept. of Justice, National Security Division
                                                                    950 Pennsylvania Avenue NW
                                                                    Washington, D.C. 20530
                                                                                             Address

                                                                    Troy.Edwards2@usdoj.gov
                                                                                         E-mail address

                                                                    (202) 305-1601
                                                                                        Telephone number



                                                                                          FAX number




Rev. 5/4/2011
                                   CERTIFICATE OF SERVICE


I hereby certify that on
                             Jul 17, 2019           , a copy of foregoing was filed electronically and served
by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
by operation of the Court=s electronic filing system or by mail to [Below list the names and addresses of anyone
unable to accept electronic filing] as indicate on the Notice of Electronic Filing. Parties may access this filing
through the Court's CM/ECF System.


                                                            /s/ Troy A. Edwards, Jr.
                                                            Attorney’s signature
